IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

JAMES RAY JOHNSON, )
) CASE NO. 3:18CV00020
Plaintiff, )
)  JUDGERICE
Vv. MAGISTRATE JUDGE OVINGTON
NANCY A. BERRYHILL, )
ACTING COMMISSIONER OF )
SOCIAL SECURITY, )
)
Defendant. )
__. ORDER

The Court grants the parties’ Joint Stipulation for an Award of Attorney’s Fees Under the
Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, and awards Plaintiff attorney fees in the
amount of FOUR THOUSAND SIX HUNDRED DOLLARS ($4,600.00) in full satisfaction of any claims
for fees, expenses, and costs under 28 U.S.C. § 2412 that may be payable in this case.

Any fees paid belong to Plaintiff and can be offset to satisfy pre-existing debt that
Plaintiff owes the United States pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010). After the
Court enters this award, if counsel for the parties can verify that Plaintiff owes no pre-existing
debts to the United States that are subject to offset, Defendant will direct that the award be made

payable to Plaintiff's attorney pursuant to the attorney’s fee assignment duly signed by Plaintiff.

Lp, Sosa.

 

Date: 35-2 LY. (7 Entered:
